Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201310474162.4 filed on 11th October 2013.
Applicant’s claim for the benefit of a prior-filed application 15/094,621 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
---------- ---------- ----------
Reasons for Allowability
	Please refer to the applicant’s remarks pages 10 – 11 and independent claims 1**, 11** and 21** amendments that were filed on 1st July 2022.
	The terminal disclaimer that was requested by the examiner has been approved by the Office.
** The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations. 
---------- ---------- ----------

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. McDysan, US 8,693,323 B1: a method for providing communications services, and more particularly, to a system and method for providing carrier-tagged paths in an access network.
2. Caldwell et al, US 2006/0291446 A1: a method comprising a plurality of activities, wherein via a routing control platform coupled to an Autonomous System (AS) that comprises a plurality of routing entities adapted to distribute routing information about external destinations via Border Gateway Protocol (BGP): for each of the plurality of routing entities in the AS: via one or more Interior Gateway Protocol (IGP) sessions with the routing entity: establishing an IGP adjacency to the routing entity; receiving link state advertisements from the routing entity; and maintaining IGP topology information; via one or more Internal Border Gateway Protocol (IBGP) sessions with the routing entity, learning available BGP routes associated with the routing entity in real-time; computing pair-wise shortest paths for all routing entities in the AS; based on the computer pair-wise shortest paths, determining, for each routing entity in the AS, a closest egress routing entity; utilizing the available BGP routes and the IGP topology information for all routing entities in the AS, for each destination prefix and each routing entity, assigning the routing entity a customized routing decision comprising a BGP route; and for each destination prefix and each routing entity, sending the customized routing decision to the routing entity via IBGP.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        16th July 2022